per curiam:
El Ledo. Froilan Oscar Pérez Monfort fue admitido al ejercicio de la profesión de abogado el 7 de noviembre de 1979. En el 1997, a éste se le imputaron varios delitos, graves y menos graves. En la vista prelimi-nar celebrada el 5 de febrero de 1997, en el Tribunal de Primera Instancia, Subsección del Tribunal de Distrito, Sala de Mayagüez, Casos Núms. VP96-3791 a 3794, infrac-ción al Art. 95 del Código Penal, 33 L.P.R.A. see. 4032, y al Art. 4 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. see. 414, el imputado invocó la defensa de no procesabilidad al amparo de la Regla 240 de Procedimiento Criminal, 34 L.P.R.A. Ap. II. Alegó que había estado recluido en el First Hospital Panamericano. Presentó como prueba para soste-ner su defensa de insanidad mental, un certificado médico expedido por la doctora Mollins, con fecha de 13 de diciem-bre de 1996. El tribunal lo refirió a un psiquiatra forense para examen sobre su procesabilidad.
El 26 de febrero de 1997, el licenciado Pérez Monfort fue examinado por el Psiquiatra Forense Dr. Rafael Cabrera. Éste lo encontró no procesable. Al día siguiente fue re-cluido en el First Hospital Panamericano en Cidra. (1)
El licenciado Pérez Monfort informó mediante comuni-cación escrita que no había estado ejerciendo la profesión de abogado y que por compromiso contraído con el Minis-terio Público y el tribunal de instancia, no ejercería la pro-fesión de abogado hasta tanto no se dilucidaran completa-mente los casos que tenía pendientes. Expresó además, que desistía de ejercer su profesión, pero esto lo hacía sin renunciar a ella.
*60El 7 de marzo de 1997 remitimos el asunto al Procura-dor General con la encomienda de evaluarlo con carácter prioritario.
El 8 de mayo de 1997, el Procurador General presentó su Informe. Recomendó que se le permitiese al licenciado Pérez Monfort renunciar voluntariamente al ejercicio de la profesión de abogado. El 30 de mayo de 1997 instruimos al Procurador General iniciar el procedimiento dispuesto por la Regla 15 del Reglamento del Tribunal Supremo, 4 L.P.R.A. Ap. XXI-A, para los casos en que surjan dudas sobre la capacidad mental de un abogado.
Iniciado dicho procedimiento, el 1ro de agosto de 1997 se ordenó al licenciado Pérez Monfort comparecer ante el Dr. Víctor J. Liado, psiquiatra designado por el Comisio-nádo Especial, para el examen de evaluación sobre su con-dición mental.
De otra parte, a solicitud del Procurador General, se designó a la Dra. Cynthia Casanova Pelosi, médico-psi-quiatra, para formar parte del Panel de Psiquiatras dis-puesto por la Regla 15 del Reglamento del Tribunal Supremo, supra. El tercer médico que integró el Panel de Psiquiatras fue el Dr. Rafael Capestani, por designación del abogado querellado.
Luego de examinar al licenciado Pérez Monfort y estu-diar los expedientes de hospitalización del First Hospital Panamericano y del Hospital San Juan Capestrano, el doctor Liado rindió un informe sobre sus hallazgos y su diag-nóstico respecto a la condición mental del abogado Pérez Monfort. Señaló que “[al] presente el Ledo. Pérez se en-cuentra sumamente deprimido, con síntomas de episodios de llanto frecuente, melancolía perenne, sensación de an-gustia intensa, dificultades para conciliar el sueño, desper-tándose de tres a cuatro de la madrugada. Hay trastorno alimentario con disminución del apetito persistentemente, dificultad en la concentración y retentiva, y sensación de desmotivación global y anergias [sic]”. Expresó, además, *61que el licenciado Pérez Monfort, consciente de su estado emocional alterado, voluntariamente y sin que mediare coerción alguna, aceptó que no se encuentra capacitado para ejercer la profesión de la abogacía. Añadió que el que-rellado ha sido diagnosticado como padeciendo de un tras-torno bipolar, que ha hecho crisis depresivas frecuentes, incluso intentos suicidas, lo que ocasionó que tuviese que ser recluido hospitalariamente en repetidas ocasiones. Fi-nalmente indicó que el licenciado Pérez Monfort hace al-gún tiempo que no acudía a tratamiento psiquiátrico.
A tenor con lo antes expuesto, el doctor Liado llegó a las conclusiones siguientes:
“1. El estado depresivo severo que ha padecido y padece el Ledo. Pérez [Monfort] al momento presente, como parte de un des[o]rden matriz de tipo bipolar, interfiere apreciablemente con sus capacidades cognoscitivas y estabilidad anímica.
2. La condición psiquiátrica que padece el Ledo. Pérez [Monfort] es de suficiente magnitud y alcance, estando activa al presente y requiriendo tratamiento psiquiátrico, y la misma impone unas discapacidades al paciente que no le permitirían desempeñarse en el ejercicio de la profesión como abogado acor-des con las disposiciones de la Regla 15.
El Ledo. Pérez [Monfort] no es capaz al momento presente entre otras cosas, de controlar los estados afectivos tempestuo-sos que padece producto de su enfermedad mental, lo cual en ocasiones lo ha ubicado en situaciones de peligrosidad. El Ledo. Pérez [Monfort] no tiene suficiente capacidad para tolerar el estrés y los cambios afectivos que en ocasiones supondrá la práctica de su profesión, para la cual se requiere una mente clara y lúcida, y un control estable de su estado anímico.
El propio Ledo. Pérez [Monfort] explícitamente establece que en efecto no siente ni la disposición, ni la motivación, y que sabe no tener la suficiente capacidad para ejercer su profesión.
3. La condición psiquiátrica requerirá tratamiento psiquiá-trico frecuente y continuado, consistente de psicofarmacología de tipo anti-depresiva y ansiolítica, carbonato de litio, al igual que también tratamiento psico[t]erapéutico. Dada la respuesta incompleta a tratamiento hasta el presente, y la magnitud actual de la condición psiquiátrica del Ledo. Pérez [Monfort], el pronóstico actual es sombrío.” Informe del Comisionado Especial, pág. 3.
*62De otra parte, la doctora Casanova Pelosi examinó al licenciado Pérez Monfort el 27 de agosto de 1997 y estudió una serie de documentos relacionados con su condición. No pudo examinar los expedientes completos del First Hospital Panamericano y del Hospital San Juan Capestrano por no tenerlos disponibles al momento de redactar su informe. La doctora Casanova Pelosi rindió un informe sobre sus hallazgos y su diagnóstico respecto a la condición mental del licenciado Pérez Monfort el 12 de noviembre de 1997. Entre sus hallazgos encontró los siguientes:
1-La primera hospitalización del señor Abogado por su condi-ción mental ocurrió en el 1994 y fue en el Hospital San Juan Capestrano. Estuvo hospitalizado diez días bajo tratamiento con cinco o seis medicamentos y se fue de alta contra consejo médico con el medicamento Zoloft, 50 mg. P.O. diarios.
2-La segunda hospitalización ocurrió a principios de 1996 en el First Hospital Panamericano. Esa hospitalización ocurrió mediante Ley 116 del Código de Salud Mental. La ex esposa del querellado solicitó su hospitalización de forma involuntaria. Su alta fue regular y con medicamentos.
3-La tercera hospitalización ocurrió en noviembre de 1996 también mediante Ley 116, esta vez solicitada por su padre por razón de síntomas de depresión. Estuvo hospitalizado catorce días. Este radicó una moción de habeas corpus por lo que su alta del hospital fue irregular.
4-Su cuarta hospitalización ocurrió a finales de febrero de 1997 a raíz de ser hallado no procesable en las causas crimina-les que se seguían contra dicho abogado. Esta última hospita-lización duró aproximadamente veinte o veintiún días. Se le medicó Zoloft 50 mg. P.O. diarios y Depakote. Señala la Dra. Pelosi con relación al alta de esta hospitalización que la misma fue regular y que el paciente fue referido a tratamiento ambu-latorio pero que éste no fue a su cita y siguió tomando Zoloft por un mes. Posteriormente el Ledo. Pérez Monfort vi[s]itó al Dr. Rivera Carrión quien le recetó Zoloft lOOmg. P.O. diarios. Desde entonces el paciente se provee de dicho medicamento a través de un propagandista médico.
5-A1 momento de la entrevista del Ledo. Pérez Monfort con la Dra. Pelosi éste llevaba dos semanas sin tomar medicamentos.. Le expresó el abogado a la doctora que cuando le vienen los episodios maníacos se pone hiperactivo, disfruta de todo, no duerme pero se siente bien. Cuando le vienen los episodios de depresión se torna melancólico y los episodios le pueden durar *63meses. Según el señor Abogado esos episodios no le han afec-tado su práctica legal en el campo de asunto de lo criminal.
La doctora Casanova Pelosi determinó que el licenciado Pérez Monfort al presente estaba “incapacitado para man-tener el patrón de conducta profesional que debe observar todo abogado”. Señaló, además, que éste “ha manifestado durante los últimos años inestabilidad emocional, pobre control de impulsos, pobre juicio social y pobre introvisión con relación a su conducta, todos estos factores importan-tes a ser considerados en el ejercicio de su profesión como abogado. De todos estos factores el hecho de que al pre-sente, y a pesar de cuatro hospitalizaciones psiquiátricas durante los últimos dos años, éste no está activamente en-vuelto en seguimiento psiquiátrico con medicamentos es un factor de pobre prognóstico, razón por la cual se reco-mienda que éste se mantenga bajo tratamiento como con-dición para el ejercicio de su profesión”. Informe de la Dra. Casanova Pelosi, pág. 16.
Por último, el licenciado Pérez Monfort fue examinado por el tercer médico del Panel, el Dr. Roberto A. Capestany. Señaló el doctor Capestany en su informe, que luego del licenciado Pérez Monfort recibir tratamiento psiquiátrico en el Hospital San Juan Capestrano, fue evaluado por la neuróloga, Dra. Melba Sotomayor, y diagnosticado con un desorden maníaco-depresivo, abuso de alcohol e insufiencia renal. Luego fue evaluado por el psiquiatra, Dr. José J. Zamora Alvarez, quien hizo un diagnóstico de desorden bipolar, tipo I, última fase depresiva severa con rasgos psicó-ticos e ideas suicidas. Dicho médico le adjudicó un GAF de 35-45. Indicó además el doctor Capestany que después de la última hospitalización del licenciado Pérez Monfort en el First Hospital Panamericano y ser dado de alta, el 21 de marzo de 1997, a pesar de que se le advirtió que debía continuar tratamiento psiquiátrico, éste no ha visitado mé-dico alguno ni centro de tratamiento psiquiátrico. Añadió que también dejó de tomar las medicinas.
*64Contrario a la opinión de los otros dos (2) médicos-psiquiatras del Panel, el doctor Capestany opinó que el li-cenciado Pérez Monfort “casi se ha recuperado en su totalidad”. Sin embargo, limitó esta impresión al señalar inmediatamente que “[a]ún se observan síntomas ligeros de tipo depresivo, probablemente transitorios y consistente con su historia pasada. Estos pueden hacerle un poco difí-cil reiniciar una vida social familiar y ocupacional, pero no lo excluyen de superarlos y tener éxito en esas áreas”.
Recomendó que, en vista de las frecuentes recaídas del licenciado Pérez Monfort, se le diese seguimiento psiquiá-trico a largo plazo, con visita al doctor cada tres (3) meses, y tomar el medicamento apropiado todos los días por dos (2) años.
A base de los informes rendidos por el Panel de Psiquia-tras y el historial médico del licenciado Pérez Monfort, el Comisionado Especial determinó que el abogado Pérez Monfort padece de una condición mental tal que le impide asumir competente y adecuadamente la representación legal de sus clientes y el patrón de conducta profesional que debe observar todo abogado en el ejercicio de su profesión.
Luego de estudiado el Informe del Comisionado Especial y examinado el expediente del caso, concurrimos con las determinaciones del Comisionado sobre el estado mental del licenciado Pérez Monfort y su incapacidad para ejer-cer la profesión de abogado. Como medida de protección social y a tenor con lo dispuesto en la Regla 15 del Regla-mento del Tribunal Supremo, supra, se suspende indefini-damente y hasta que otra cosa disponga este Tribunal, al Ledo. Froilán Oscar Pérez Monfort del ejercicio de la profe-sión de abogado. Esta medida no se considerará un des-aforo, sino una medida especial de protección social.

 Expediente Núm. 01-4957, “Attending Physician, Dr. Caro”.